ST. PAUL, J.
Plaintiff purchased an oil lease from defendant for $55,000, of which it paid in cash ■ $30,000 and furnished its notes for the balance. When the - notes matured plaintiff did not pay, but asked for an extension of time, which was granted. When plaintiff again failed to pay, defendant sued and seized, and plaintiff then enjoined the seizure.
Defendant thereupon reconvened for the amount of his notes, to which plaintiff made the defense that the oil lease was not as represented; the alleged misrepresentation having been that the lease was producing and would continue to produce 55 barrels of oil per day, which was the main inducement for the price paid.
I.
[2] Of course parol evidence is not admissible to vary the contents of the written deed so as to introduce therein any guaranty that the lease would continue to produce any particular quantity of oil; for the written instrument contains no such guaranty.
[3] On the other hand, parol evidence would be admissible to show any misrepresentation of conditions actually existing or which had existed before; for the vendor who misrepresents the thing sold is guilty of fraud. C. O. 2547.
[1] This, however, is not applicable where the purchaser is in a position to find out for himself whether the representations of the vendor be true. O. O. 2521, 1847, No. 3. In the present case, aside from the fact that the evidence is conflicting as to any *211such misrepresentation, the, record shows that by simply demanding the certificates of the Oil Refining Company plaintiff could have found out for itself exactly the amount of oil produced.
II.
[4] The evidence also shows that plaintiff, with full knowledge of all the facts, did not complain when it should have done so, to wit, when payment became due; but, on the contrary, it asked and obtained from defendant an extension of time, which defendant would certainly not have granted, had he suspected that plaintiff was about to repudiate its obligation. Plaintiff is therefore estopped.
Decree.
The judgment appealed from is therefore affirmed.
Rehearing refused by Division A, composed of Chief Justice PROVOSTY and Justices OVERTON and LECHE.